          Case 5:20-cv-02409-JFL Document 16 Filed 04/09/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


JANAIRA OTERO,                      :
     Plaintiff,                     :
                                    :
            v.                       :               No. 5:20-cv-02409
                                    :
JIAN WANG,                          :
      Defendant.                     :
____________________________________

                                          ORDER

       AND NOW, this 9th day of April, 2021, upon consideration of Plaintiff’s Request for

Default Judgment, ECF No. 13, and for the reasons set forth in the Court’s Opinion issued this

date, IT IS ORDERED THAT:

   1. The request, ECF No. 13, is DENIED without prejudice.

   2. Plaintiff is permitted to file a new motion for default judgment within ten (10) days of

       the date of this Order.



                                                           BY THE COURT:



                                                           /s/ Joseph F. Leeson, Jr.______
                                                           JOSEPH F. LEESON, JR.
                                                           United States District Judge




                                               1
                                            040921
